NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALDINE TRICE,                                No.    17-16833

                Plaintiff-Appellant,            D.C. No.2:16-cv-02101-GMN-
                                                GWF
 v.

NATIONAL DEFAULT SERVICING                      MEMORANDUM*
CORPORATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, LEAVY and FRIEDLAND, Circuit Judges.

      Geraldine Trice appeals pro se from the district court’s judgment dismissing

her action alleging state law claims arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We consider sua sponte whether the district

court had subject matter jurisdiction. Elhouty v. Lincoln Benefit Life Co., 886 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
752, 755 (9th Cir. 2018). We vacate and remand.

      Trice filed this action in federal court alleging only state law claims against

National Default Servicing Corporation, James Huynh, Michael A. Bosco and

Carmen Navejas invoking diversity of citizenship under 28 U.S.C. § 1332(a)(1).

Neither the original nor the amended complaint alleged the citizenship of the

individual defendants. Defendants did not dispute the existence of complete

diversity before the district court, and did not provide a jurisdictional statement on

appeal.

      We are unable on this record to make a determination as to whether diversity

jurisdiction existed. We therefore vacate the district court’s judgment and remand

for further proceedings.

      Nonparty appellee JPMorgan Chase Bank, N.A.’s request for judicial notice

(Docket Entry No. 19) and Trice’s motion to strike Chase’s request for judicial

notice (Docket Entry No. 36) are denied.

      All other requests are denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                           2                                    17-16833